DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on March 10, 2021 with respect to amended independent claim 12 has been fully considered. Based on the Applicant's Amendments and Arguments, the 35 U.S.C. 102(a)(1) and 103 Claim Rejections previously set in the Final Action mailed on 12/11/2020 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 12-13, 15-18, 20-23 and 25-26 are allowed. Claims 1-11, 14, 19 and 24 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method performed in a scheduler for scheduling data transmission in a wireless communication system, wherein the wireless communication system comprises a plurality of base stations, each base station of the plurality of base stations comprising one or more radio units communicating with a plurality of wireless communication 

Regarding amended independent claim 12, the closest prior art of Sundberg discloses a communication method performed by a base station system (BSS) 20 which transmits data to mobile stations (MSs) 22-25 in a radio access network, where the system 20 comprises base stations (BSs) 27 and 28, each BS includes a radio interface, such as an antenna, to communicate with the MSs (Sundberg, Fig. 2, [0030], [0041], [0046]). Sundberg discloses that multiple buffers 33-38 are used to buffer packets before transmission, where it is determined whether the fill level of the buffer is higher or lower than a buffer threshold (Sundberg, [0013], [0027], Fig. 2, [0034], [0035], Fig. 4, [0046]-[0048], [0051]). Packet associated with a higher priority are sent more often than a lower priority. Also, when the buffer level is below the buffer threshold, the packets are sent with higher priority (Sundberg, [0050], [0054]). A MCS is selected for the data stored in the buffer based on the priority of the data units to be sent and the buffer fill level, and the data in the buffer is transmitted via the BS interface/antenna based on the selected MCS for the corresponding priority and the buffer fill level (Sundberg, [0027], Figs. 4-5, [0047]-[0048], [0050]-[0055]).

Regarding amended independent claim 12, the closest prior art of da Silva discloses that a base station includes a processor and memory, where the memory stores a computer, program or firmware execute by the processor of the base station to perform the functions of the base station, such as buffering, scheduling, modulation and coding, etc. Da Silva provides a dynamically control for the transmission of data to terminals, and enhances the usage of the full capacity of the cell, while taking into consideration the terminals buffer status and priority levels (da Silva, Fig. 4, [0028]-[0029], [0031], Fig. 16, [0144]-[0145], [0149]).

Regarding amended independent claim 12, the closest prior art of Bucknell et al. (US 2012/0236782) discloses a set of thresholds for the amount of buffered data for different QoS labels, where the relay node monitors the amount of data in the buffers for each of the different QoS labels. Then, radio resources are allocated based on the QoS label for which the threshold has passed (Bucknell, [0119]-[0123]).

Regarding amended independent claim 12, the closest prior art of Kim et al. (US 2010/0182973) discloses that a buffer status includes the amount of data stored and the corresponding priority, and based on the buffer status, transmission resources are allocated and the MCS level is determined (Kim, [0038]-[0039] and [0096]).

Regarding amended independent claim 12, the closest prior art of Ang et al. (US 2015/0334653) discloses that data to be transmitted associated with one or more services is organized into data queues according to a quality of service (QoS) associated with each of the one or more services, where the QoS associated with the data scheduled for transmission affects the MCS selected (Ang, [0132]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method performed in a scheduler for scheduling data transmission in a wireless communication system, wherein the wireless communication system comprises a plurality of base stations, each base station of the plurality of base stations comprising one or more radio units communicating with a plurality of wireless communication devices, the method comprising: 
buffering data packets in a buffer, wherein the data packets in the buffer are sorted based on an identity of a wireless communication device of the plurality of wireless communication devices, a Quality of Service Class Identifier (QCI) value associated with the data packets, and a position of the wireless communication device in a transmission queue; 
monitoring a status of the buffer; and 
when the buffer contains a data packet of the buffered data packets which is associated with a priority level higher than a priority level of a predefined priority threshold (PT): 
selecting a modulation and coding scheme (MCS) for the buffered data packets; and 
sending the buffered data packets with the selected MCS to the one or more radio units for transmission” as recited in independent claim 12 when considering the claim as a whole. The same rationale applies to independent claims 17 and 22 disclosing similar features as independent claim 12, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473